Henderson, J.,
A careful examination of the record and of the briefs convinces us that the action of the Auditing Judge is correct and for the reasons given by him. Section 15 (b) of the Wills Act of June 7, 1917, P. L. 403, is remedial and should be liberally construed.
The doctrine of Minter’s Appeal, 40 Pa. 111, is followed in many other jurisdictions: See 3 Am. Law Reps. 1682.
We must presume that the testator knew the law, and, hence, if he had a doubt as to whether his nephew, John Lynn, survived the execution of the *71will, he knew that at least the nephew’s children would be substituted under this doctrine.
The exceptions are dismissed and the adjudication is confirmed absolutely.
Lamorelle, P. J., was absent.